COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH


                                 NO. 2-07-383-CV


BRUCE LANDY AND RUTH LANDY                                              APPELLANTS

                                            V.

SHEPPARD’S EDGE APARTMENTS, LTD.                                          APPELLEE

                                      ------------

            FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                      ------------

                         MEMORANDUM OPINION 1

                                      ------------

      Appellants     Bruce    Landy   and    Ruth    Landy   (“Bruce”   and   “Ruth,”

respectively) assert in a single issue that the trial court lacked jurisdiction over

this forcible detainer action. We vacate the trial court’s judgment and dismiss

this appeal for want of jurisdiction.




      1
          … See Tex. R. App. P. 47.4.
      Bruce and Ruth were married in December 1980. Before and throughout

the marriage, Bruce, individually and through a limited partnership, acquired

ownership interests in Normandy Apartments. In February 2006, Ruth filed a

divorce action against Bruce. At that time, Bruce and Ruth resided in Normandy

Apartments, with Bruce occupying apartment 12F (the “Apartment”) and Ruth

occupying apartment 7E.

      At some point during the marriage, Bruce agreed to sell Normandy

Apartments to appellee Sheppard’s Edge Apartments, Ltd. (“Sheppard’s Edge”).

This sale closed in July 2006.

      In March 2007, Sheppard’s Edge gave written notice to Bruce to vacate

the Apartment. When Bruce refused, Sheppard’s Edge filed a forcible detainer

action in the justice court against Bruce and “all other occupants” of the

Apartment.   On November 1, 2006, the justice court signed a “Judgment

Eviction” and granted Sheppard’s Edge possession of the Apartment.

      Ruth appealed the justice court decision to the 89th Judicial District Court

(the “trial court”). Bruce, however, did not appeal.




                                        2
      On October 3, 2007, on de novo review, the trial court entered a final

judgment holding that Sheppard’s Edge was entitled to possession of the

Apartment.2 Bruce and Ruth appealed to this court.

      In a single issue, Bruce and Ruth contend that, because it was not

possible for the justice court to resolve the issue of right of possession without

also resolving a title dispute, neither the justice court nor the trial court had

jurisdiction.3 We do not reach this issue because we conclude that the trial

court never obtained jurisdiction in this case to conduct a de novo appeal from

the justice court’s eviction order.4

      The Texas Property Code authorizes forcible detainer actions against

persons who refuse to surrender possession of real property when demanded

to do so by one entitled to possession.5     Jurisdiction over forcible detainer


      2
      … The judgment also included monetary awards not important to this
appeal.
      3
       … See Tex. R. Civ. P. 746; see also, e.g., Dormady v. Dinero Land &
Cattle Co., 61 S.W.3d 555, 557 (Tex. App.—San Antonio 2001, no pet.)
(holding that justice court does not have jurisdiction over forcible detainer
action when title issue is “so intertwined” with possession issue that
“possession may not be adjudicated without first determining title”).
      4
        … See, e.g., Geldard v. Watson, 214 S.W.3d 202, 205–06 (Tex.
App.—Texarkana 2007, no pet.) (raising issue of lower court’s jurisdiction over
forcible detainer action sua sponte).
      5
     … Tex. Prop. Code Ann. §§ 24.002, 24.0051, 24.0061 (Vernon 2000
& Supp. 2008).

                                        3
actions lies first with the justice courts, and then, by way of de novo appeal,

with the county court or other court having jurisdiction of the appeal.6

      “Under Texas jurisprudence, an appeal can generally only be brought by

a named party to the suit.” 7      Ruth attempted to invoke the trial court’s

jurisdiction by filing an appeal from the justice court’s eviction order and posting

a cash bond, but she was not a named party to the justice court action.

Accordingly, unless her appeal fit within some exception to the general rule,

Ruth lacked standing to appeal from the justice court to the trial court.8

      Ruth purported to appeal the eviction order “in her capacity as an

occupant.” However, she admitted during the de novo trial in the trial court

that she did not occupy the Apartment. Accordingly, she lacked standing to


      6
       … See Tex. Gov’t Code Ann. § 27.031(a)(2) (Vernon Supp. 2008); Tex.
Prop. Code Ann. § 24.004 (Vernon 2000). “In forcible detainer cases, an
appeal of the justice court's judgment is brought in the county court of the
county in which the judgment is rendered. See Tex. R. Civ. P. 749. In this
case, the district courts of Wichita County have the civil jurisdiction of a county
court. See Tex. Gov't Code Ann. §§ 24.132, 24.180 (Vernon 1988).” Cattin
v. Highpoint Village Apartments, 26 S.W.3d 737, 738 n.2 (Tex. App.—Fort
Worth 2000, pet. dism’d w.o.j.).
      7
     … City of San Benito v. Rio Grande Valley Gas Co., 109 S.W.3d 750,
754–55 (Tex. 2003).
      8
       … Id.; see also Kaminetzky v. Dosohs I, Ltd., No. 14-03-00567-CV,
2004 WL 1116960, at *4 (Tex. App.—Houston [14th Dist.] May 20, 2004, no
pet.) (Mem. Op.) (holding that individual and four corporate defendants lacked
standing to appeal from justice court and county court decisions in forcible
detainer action because they were not parties in justice court).

                                         4
appeal the justice court’s eviction order as an occupant, and the trial court,

therefore, lacked jurisdiction over her claims.

      Bruce, on the other hand, did not file an appeal to the trial court from the

justice court’s eviction order or post a cash bond.9 While the trial court may

have had jurisdiction over Bruce’s claims had Ruth properly invoked the trial

court’s jurisdiction,10 Bruce’s failure to perfect an appeal from the justice court

order left the trial court without jurisdiction over his claims.

      Because neither Bruce nor Ruth properly invoked the trial court’s

jurisdiction, the justice court’s eviction order became final, and the trial court

had no jurisdiction to conduct a de novo appeal. Accordingly, we vacate the

trial court’s final judgment and dismiss this appeal for want of jurisdiction.


                                                    PER CURIAM

PANEL: CAYCE, C.J.; GARDNER and WALKER, JJ.

DELIVERED: November 20, 2008




      9
       … See Tex. R. Civ. P. 749 (providing procedure to appeal from justice
court decision in forcible detainer action).
      10
        … Cf. Tex. R. App. P. 25.1(b) (“The filing of a notice of appeal by any
party invokes the appellate court’s jurisdiction over all parties to the trial court’s
judgment or order appealed from.”).

                                          5